     Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
                           BUFFALO DIVISION


ERIE COUNTY MEDICAL CENTER
CORPORATION, et al.,

          Plaintiffs,
                                      Case No.: 1:21-cv-00826-WMS
    v.
TEVA PHARMACEUTICALS USA,
INC., et al.,

          Defendants.


               REPLY IN SUPPORT OF MOTION FOR
      TEMPORARY STAY OF PROCEEDINGS PENDING ANTICIPATED
            TRANSFER TO MULTIDISTRICT LITIGATION
         Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 2 of 9




        Plaintiffs’ opposition to Walmart’s Motion for a Temporary Stay of Proceedings Pending

Anticipated Transfer to Multidistrict Litigation (“Stay Motion”) ignores Second Circuit precedent

and rehashes arguments that have been considered and rejected by judges in scores of opioid cases

across the county when granting stays. ECF No. 1-6. Plaintiffs offer no basis for a different result

here.

        First, Plaintiffs disregard governing Second Circuit law that stays should be granted in

cases like this one where the Judicial Panel on Multidistrict Litigation (“JPML”) has entered a

conditional transfer order (“CTO”), and the plaintiff has filed a motion to remand. “The Second

Circuit Court of Appeals has adopted th[e] general rule” that courts should “defer ruling on

pending motions to remand in MDL litigation until after the [JPML] has transferred the case to the

MDL panel.” North v. Merck & Co., 2005 WL 2921638, at *1, *3 (W.D.N.Y. Nov. 4, 2005)

(marks omitted); ECF No. 24 at *2–4 (collecting cases). Jurisdictional issues “involv[ing]

common questions of law and fact” arising in recurring cases are “particularly well-suited” to be

“resolved by a single court.” In re Ivy, 901 F.2d 7, 9 (2d Cir. 1990). The Second Circuit’s directive

is particularly applicable here because Plaintiffs do not contest that more than 170 cases have

already been transferred to the Opiate MDL raising the same jurisdictional issue. ECF No. 1-6

(listing 173 cases transferred to the Opiate MDL on federal-question grounds with motions to

remand pending). And there are multiple examples of courts staying or allowing opioid cases to

transfer from this Circuit. See, e.g., Town of Poughkeepsie v. Teva Pharms. USA, Inc., No. 2:20-

cv-02431 (E.D.N.Y. 2020) (transferred); City of Rochester v. Purdue Pharma L.P., No. 6:19-cv-

06490 (W.D.N.Y. 2019) (stayed and transferred) (stay order previously attached as ECF No. 25-

2); City of Ogdensburg v. Purdue Pharma L.P., No. 8:19-cv-00782 (N.D.N.Y. 2019) (stayed and

transferred) (stay order previously attached as ECF No. 25-9); City of Saratoga Springs v. Purdue
         Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 3 of 9




Pharma L.P., No. 1:19-cv-00789 (N.D.N.Y. 2019) (stayed and transferred) (stay order previously

attached as ECF No. 25-10); City of Auburn v. Purdue Pharma L.P., No. 2:19-cv-03800 (E.D.N.Y.

2019) (stayed and transferred) (stay order previously attached as ECF No. 25-11); City of

Amsterdam v. Purdue Pharma L.P., No. 1:19-cv-896 (N.D.N.Y. 2019) (stayed and transferred)

(stay order previously cited at 2019 WL 5102564); A.M.H. v. Purdue Pharma L.P., No. 1:18-cv-

01018 (W.D.N.Y. 2018) (transferred). Instead of grappling with this Circuit’s “general rule,”

including as it has been applied in opioid cases, Plaintiffs ignore it and rely exclusively on cases

from other circuits. ECF No. 28-14 at *4–7. Plaintiffs do not cite a single remand of an opioid

case from a court in the Second Circuit, nor do they explain why Circuit practice should be ignored

here. To the contrary, it should be followed.

       Second, even if this Court is inclined to depart from this Circuit’s “general rule” and apply

the test set forth in Meyers v. Bayer AG, 143 F. Supp. 2d 1044 (E.D. Wis. 2001), a stay would still

be appropriate. Under the Meyers test, courts grant stays if, based on a “preliminary assessment,”

the “jurisdictional issue appears factually or legally difficult,” the “jurisdictional issues have been

raised in other cases … transferred to [an] MDL proceeding” previously, and considerations of

“judicial economy” and “potential prejudice” favor a stay. Id. at 1049. Each is satisfied here, as

numerous courts have concluded in substantively identical cases from across the country, including

in hospital cases. See, e.g., Paintsville Hosp. Co., LLC v. Amneal Pharms., LLC, 2020 WL

7048275, at *3–5 (E.D. Ky. Dec. 1, 2020) (determining that “the jurisdictional analysis is both

difficult and common” (citation and marks omitted)); Dallas Cty. Hosp. Dist. v. Amneal Pharms.,

Inc., 2020 WL 429833, at *1–3 (S.D. Tex. Jan. 28, 2020) (concluding that the “jurisdictional issue”

is “difficult[]”); Marion Hosp. Corp. v. Abbott Labs., No. 1:20-cv-04111, Order at *1–3 (N.D. Ill.

Aug. 25, 2020) (“[T]he Court’s preliminary assessment of the motion to remand suggests the issues




                                                  2
         Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 4 of 9




implicated are not as straightforward as [p]laintiffs contend.”) (previously attached as ECF No.

25-3); Cty. of Jim Hogg v. Purdue Pharma L.P., No. 4:19-cv-02816, Order at *2–3 (S.D. Tex.

Sept. 4, 2019) (“The pending motion to remand presents factually and legally difficult issues.”)

(previously attached as ECF No. 25-12).

       Plaintiffs respond by baselessly contending that “a substantial majority of similarly situated

courts, facing both motions to remand and contested motions to stay have elected to decide the

motion to remand instead of deferring to the MDL Court.” ECF No. 28-14 at *6. But Plaintiffs’

cases are the minority. More than 80 opioid cases removed on federal-question jurisdiction have

been stayed pending transfer. Compare ECF No. 28-14 at *6 n.5 (citing to 20 remanded cases),

with ECF No. 1-6 (identifying 86 stay orders and another 87 cases that were allowed to transfer to

the Opiate MDL). Plaintiffs’ relatively smaller number of contrary citations merely emphasize the

need for the uniformity that the Opiate MDL—and only the Opiate MDL—can provide. Indeed,

examining just a handful of the districts from which Plaintiffs have cited remand orders, the

inconsistent treatment of similar cases (and need for a single court to address these issues) is clear.

For example, in the Eastern District of Virginia, Judge Payne remanded a case brought by

Mecklenburg County in July of 2019. ECF 28-14 at *5 n.4, *6 n.5, *8 (citing Mecklenburg Cnty.

v. Purdue Pharma, L.P., 2019 WL 3207795 (E.D. Va. July 16, 2019)). But in April of 2020, Judge

O’Grady of the same court granted a stay motion in a similar case brought by the City of Fairfax.

City of Fairfax v. Mallinckrodt PLC, No. 1:20-cv-00218, Order at *5 (E.D. Va. Apr. 30, 2020)

(previously attached as ECF No. 25-5). In the Northern District of Illinois, Judge Kennelly

remanded a case brought by the Illinois Public Risk Fund in 2019. ECF 28-14 at *5 n.4, *6 n.5,

*13–14 (citing Ill. Pub. Risk Fund v. Purdue Pharma L.P., 2019 WL 3080929 (N.D. Ill. July 15,

2019)). Yet in 2020, Judge Alonso of the same court stayed a substantively identical case brought




                                                  3
         Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 5 of 9




by Marion Hospital. Marion Hosp. Corp., Order at *3 (previously attached as ECF No. 25-3).

Federal jurisdiction should not turn on the assigned judge. That is precisely why courts in this

Circuit generally do not apply the Meyers test and why even those courts in other Circuits that do

apply it find transfer the more appropriate path for opioid cases.

       Third, Walmart will be prejudiced if a stay is not granted. Without a stay, Walmart will

continue to be subjected to the risk of inconsistent rulings and unnecessary and duplicative

proceedings in multiple courts. See, e.g., City of Amsterdam v. Purdue Pharma L.P., 2019 WL

5102564, at *3 (N.D.N.Y. Oct. 11, 2019) (concluding that stay was necessary to protect defendants

from engaging in duplicative litigation and reduce the possibility of inconsistent decisions).

Multiple courts have decided exactly that in virtually identical hospital cases across the country.

See Paintsville Hosp. Co., LLC, 2020 WL 7048275, at *4 (“[F]airness[] and consistency …

weigh[ed] most heavily in favor of granting a stay in this case. Given the fact that thousands of

similar cases have been transferred already, and the likelihood of many more cases being in a

similar procedural posture, the interests of judicial economy and the threat of inconsistent rulings

outweigh[] any potential prejudice to the Plaintiffs in this case.”); Dallas Cty. Hosp. Dist., 2020

WL 429833, at *3 (“[T]he balance of factors weighs in favor of granting a stay” to protect

defendants from “duplicative litigation and … inconsistent rulings.”); Takoma Regional Hospital,

Inc. v. Purdue Pharma, L.P., No. 2:19-cv-157, Order at *1, *3–4, (E.D. Tenn. Oct. 4, 2019)

(granting a stay to allow Judge Polster to “issue a uniform ruling on the matter, minimizing the

risk of inconsistency”) (previously attached as ECF No. 25-6); ECF No. 24 at *5. Although this

case is unlikely to move forward in the near-term even if remanded to state court (see below), the

prejudice remains the same—Walmart and the other defendants should not have to separately

litigate cases today or tomorrow that belong in the Opiate MDL.




                                                 4
         Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 6 of 9




       Plaintiffs ask this Court to disregard the benefits of the Opiate MDL because some opioid

cases are proceeding in state courts and because certain discovery may potentially be shared across

cases. ECF No. 28-14 at *12–13. But Plaintiffs’ all-or-nothing approach to coordination is

unworkable in light of the ever-increasing numbers of opioid-related cases. The magnitude of this

litigation necessitates continued efforts to coordinate proceedings in the Opiate MDL.            A

comparatively small number of cases brought in state court will remain there for various reasons,

but that does not negate the benefits of consolidating as many actions as possible in the Opiate

MDL. That is precisely why district courts have continued to enter stays pending transfer (see

e.g., Harris Cty. Hosp. Dist. v. McKesson Corp., No. 4:21-CV-1450, Order (S.D. Tex. July 29,

2021)), and the JPML continues to transfer suitable cases like this one to the Opiate MDL. It is

also a distraction to suggest that the possibility of sharing certain portions of productions across

state and federal jurisdictions alleviates the burden of proceeding unnecessarily in multiple forums

simultaneously. ECF No. 28-14 at *13. Much more goes into litigating these cases than simply

sharing certain potentially overlapping documents; there are more than 3,000 actions in the Opiate

MDL for a reason.

       Fourth, Plaintiffs do not (and cannot) identify any meaningful prejudice that they would

suffer as the result of a stay pending the JPML’s transfer decision. This Court’s stay would last a

matter of weeks. The JPML will finalize its decision in a timely fashion, likely at its next hearing

at the end of September. ECF No. 24 at *9. Instead, Plaintiffs’ prejudice argument is in fact a

complaint about Judge Polster’s case-management procedures in the Opiate MDL. That issue is

not before this Court and has been rejected multiple times for that reason. See Cty. of Alameda v.

Purdue Pharma L.P., No. 3:19-cv-02307, Order at *4–5 n.3 (N.D. Cal. June 10, 2019) (“[T]his

Court is not the appropriate forum for second-guessing Judge Polster’s case management.”)




                                                 5
         Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 7 of 9




(previously attached as ECF No. 25-8); ECF No. 24 at *10 (collecting cases). Regardless, even if

Plaintiffs’ complaints about Judge Polster were relevant to the decision before this Court, they still

would fail on the merits. Plaintiffs’ prejudice argument depends on its speculative assumption that

its case would immediately move forward if remanded to New York state court. ECF No. 28-14

at *14–15. The opposite is far more likely. If returned to state court, Plaintiffs’ case will almost

certainly be transferred to the coordinated state court proceedings in Suffolk County. ECF No. 1-

4 at *135 (noting that “the New York Litigation Coordinating Panel has ordered that all opioid

product liability cases be heard in Suffolk County in a coordinated litigation”). That coordinated

opioid proceeding is using a bellwether approach. The first set of bellwethers has advanced

through discovery and is currently in trial. All of the other cases are stayed and have been stayed

for years. Plaintiffs’ case would be stayed too. Having waited nearly four years after the Opiate

MDL and the New York state coordinated proceedings were established in 2017 to file this case,

it is hardly surprising that Plaintiffs will have to wait their turn. Plaintiffs will not be prejudiced

by the appropriate adjudication of the federal-question jurisdictional issues in the Opiate MDL in

the interim.

                                  *               *               *

       The JPML has already issued a CTO for this case, and Walmart anticipates the JPML will

finalize that order shortly after one of its upcoming hearings. This case will then join more than

3,000 substantially similar opioid actions, including more than 170 cases that were removed and

transferred on an identical basis. ECF No. 1-6. These jurisdictional issues should be decided in

the Opiate MDL. Walmart respectfully requests that this Court stay all proceedings in this case

and defer consideration of Plaintiffs’ Motion to Remand pending a final decision by the JPML on

whether to transfer this case to the Opiate MDL.




                                                  6
      Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 8 of 9




DATED: August 19, 2021              Respectfully submitted,

                                    /s/ James W. Carlson
                                    James W. Carlson
                                    JONES DAY
                                    500 Grant Street, Suite 4500
                                    Pittsburgh, PA 15219
                                    Telephone: (412) 391-3939
                                    Facsimile: (412) 394-7959
                                    Email: jamescarlson@jonesday.com

                                    Christopher Lovrien*
                                    Erin Burke*
                                    JONES DAY
                                    555 S. Flower Street, 50th Floor
                                    Los Angeles, CA 90071
                                    Telephone: (213) 489-3939
                                    Facsimile: (213) 243-2539
                                    Email: cjlovrien@jonesday.com
                                    Email: eburke@jonesday.com

                                    * denotes national counsel who will seek pro
                                    hac vice admission

                                    Attorneys for Walmart Inc. and Wal-Mart
                                    Stores East, LP




                                    7
         Case 1:21-cv-00826-WMS Document 33 Filed 08/19/21 Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I, James W. Carlson, hereby certify that on August 19, 2021, I electronically filed a Reply

in Support of Motion for Temporary Stay of Proceedings Pending Anticipated Transfer to

Multidistrict Litigation with the Clerk’s Office using the CM/ECF system, which will send

electronic notice to all counsel of record.


 DATED: August 19, 2021                         /s/ James W. Carlson
                                                James W. Carlson
                                                JONES DAY
                                                500 Grant Street, Suite 4500
                                                Pittsburgh, PA 15219
                                                Telephone: (412) 391-3939
                                                Facsimile: (412) 394-7959
                                                Email: jamescarlson@jonesday.com
